 


110 HRES 1109 EH: Honoring the memory of Dith Pran by remembering his life’s work and continuing to acknowledge and remember the victims of genocides that have taken place around the globe.
U.S. House of Representatives
2008-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1109 
In the House of Representatives, U. S.,

May 6, 2008
 
RESOLUTION 
Honoring the memory of Dith Pran by remembering his life’s work and continuing to acknowledge and remember the victims of genocides that have taken place around the globe. 
 
 
Whereas Dith Pran was born on September 23, 1942, in Siem Reap, Cambodia, a provincial town near the ancient temples at Angkor Wat; 
Whereas Mr. Dith, a photojournalist and human rights advocate, became the face of the atrocities in Cambodia carried out by the Khmer Rouge; 
Whereas Mr. Dith learned French and English in school and became a translator of Khmer for the United States Armed Forces and visiting film crews while he worked as a receptionist at a hotel near Angkor Wat prior to the escalation of the Vietnam War; 
Whereas, during much of the early 1970s, Mr. Dith was a guide, interpreter, and friend of Sydney H. Schanberg of the New York Times; 
Whereas the friendship and partnership between Mr. Dith and Mr. Schanberg became the basis for the 1984 film, “The Killing Fields”, which showed the brutality perpetrated by the Khmer Rouge from 1975 to 1979 under Pol Pot; 
Whereas nearly 2,000,000 Cambodians died from 1975 to 1979 at the hands of the Khmer Rouge; 
Whereas Mr. Dith saved Mr. Schanberg and other Western journalists from being executed by persuading Khmer Rouge soldiers that they were journalists sympathetic to the Khmer Rouge cause; 
Whereas Mr. Dith’s wife and children were able to leave Cambodia for the United States through Mr. Schanberg’s connections, but Mr. Dith was unable to obtain a passport or visa to leave the country; 
Whereas, for four years, Mr. Dith disguised himself as a peasant, worked in rice fields, and endured regular beatings and harsh labor while living on a diet of a tablespoon of rice a day because the Khmer Rouge would often kill anyone who appeared educated or even wore glasses; 
Whereas, in November 1978, Mr. Dith returned to his home of Siem Reap, and discovered that 50 members of his family had been killed; 
Whereas Mr. Dith fled 60 miles to the border of Thailand and arrived, on October 3, 1979, where Mr. Schanberg flew to greet him; 
Whereas Mr. Dith had an emotional reunion with his wife, Ser Moeun Dith, and their four children when he arrived in San Francisco; 
Whereas Mr. Dith moved to New York, New York, and was hired in 1980 as a photographer for The New York Times; 
Whereas Mr. Dith was a tireless activist speaking out about the Cambodian genocide and once stating, “I’m a one person crusade”; 
Whereas soon after the release of the film “The Killing Fields”, Mr. Dith became a United States citizen and a goodwill ambassador for the United Nations High Commissioner for Refugees; 
Whereas, in 1994, Mr. Dith worked to help pass the Cambodian Genocide Justice Act of 1994, sponsored by former Senator Charles Robb of Virginia, which established an Office of Cambodian Genocide Investigations at the Department of State; 
Whereas, on March 30, 2008, Mr. Dith, a resident of Woodbridge, New Jersey, passed away at the age of 65; and 
Whereas the Dith Pran Holocaust Awareness Project was established to create awareness about the Cambodian genocide: Now, therefore, be it 
 
That the House of Representatives— 
(1)honors the life and legacy of Mr. Dith for his commitment to raising awareness about the atrocities that took place under the Khmer Rouge in Cambodia; 
(2)recognizes his courage and his endless pursuit for justice for the victims of the Cambodian genocide and all peoples around the world who have been victims of genocide; and 
(3)honors the memory of Mr. Dith by remembering his life’s work and continuing to acknowledge and remember the victims of genocides that have taken place around the world.  
 
Lorraine C. Miller,Clerk.
